AO 199A (Rev, 12/11) Order Setting Conditions of Retease Pagetof 9 Pages
naan

UNITED STATES DISTRICT COURT

 

 

for the
District of Massachusetts
United States of America )
Vv
‘ )
ALFRED NIEVES ) Case No, 19CR10459-45-RWZ
)
Dafendant )

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1!) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample If it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at:

 

Place

 

on

 

Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.
SAO I99B — (Rev. 5/99) Additional Conditions of Release Page of

caeeenen

Additional Conditions of Rejease

Upon finding that release by one of the above methods will not by itself reasonably assure the eppecrance of the defendant and the safety of other persons and the

community.
IT IS FURTHER ORDERED that the release of the defendant is subject tothe condit
(-) 6) The defendant Is placed in the custody of et to the conditions marked below.

(Name of person or organization)
(Address)

(City and state) (Tel, No.}

who agrees (a) to supervise the defendant in accordance with af! the conditlons of release, (b) to use every effort to assure the appearance of th
proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of release or disapp meat. ap ce of the defendant at all scheduled court

Signed:

 

 

 

 

 

Custodian or Proxy Date
( f) (7) The defendant shall:
(v/)(2) reporttothe _ Probation as directed.
telephons number . » not tater than .
( )(0) execute a bond or ant agreement to forfeit upon failing to appear as required the followitig sum of money or designated property:

 

 

( ){c) post with the court the following indicia of ownership of the above-described property, or the following amount or percentage of the above-described

 

)(d) execute a bail bond with solvent sureties in the amount of $
}(c) maintain o7 actively seek emplayment.

}(f) maintain or commence an education program.

(/)(g) surrender any passport to:
Cv) ire follow! i f

(40 bide by the Felon ving restrictions on persona) association, place of abode, or travel:

 

~ Nom

 

 

(/)G) “avoid all contact, direelly or indirectly, with any persons who are or who may became a victim cr potential witness in the subject investigation or
prosecution, Including but not limited to:

to any Latin King members
( }(k) undergo medical or psychiatric treatment and/or remain in an institution as follows;

( ))  retum to custody each (week) day as of o'clock after being released each (week) day as of o'clock for employment,
schooling, or the fallawing limited purpose(s):

 

){m) maintain residence at a halfway house or community corrections center, as deemed necessary by the pretrial services office or supervising officer.

}(n) _seftain from possessing a firearm, destructive device, or other dangerous weapons,

)(0) refrainftom ( )any (/) excessive use of alcohol.

}(p) refrain from use or unlawful possession of a narcotic drug or other controfted substances defined in 21 U.S.C. § 802, unless preseribed by a licensed medical

tioner.

/)(q) submit to any method of testing required by the pretrial services office or the supervising officer for determining whether the defendant is using a prohibited
gubstanes, Such methods may be used with random frequency and include urine testing, the wearing of a sweat patch, a remote alcohal testing system, and/or
any form of prohibited substance screening or testing. ;

( )(@ _ participate ina program of inpatient or outpatient substance abuse therapy and counseling if deemed advisable by the pretrial services office or supervising

officer,

(/)(3) _ refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and accuracy ofany prohibited substance testing or electronic

monitoring which is (are) required as a condition(s) of release. . .

( )()_ patticipate in one of the following home confinement program components and abide by all the requirements of the program which (  )willer

( _) will not include electronic monitoring or other location verification system, You shall pay all or part of the cost of the program based upon your ability

to pay as determined by the pretrial serviees office or supervising officer, .

( ) (i) Curfew. You are restricted to your residence every day (  ) from to ,or ( — )as directed by the pretrial
services office or supervising officer, or .

(¥) (i) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical, substance abuse,
or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities as pro-approved by the pretrial services
office or supervising officer, or

(_) (ii) Home Incarceration. You are restricted to your residetice at all times except for medical needs or treatment, religious services, and court
appearances pre-approved by the pretrial services office or supervising officer. .

(/)(u) report as soon as possible, to the pretrial services office or supervising officer any contact with any law enforcement persoane!, including, but not limited

y to, eny artest, questioning, or traffic stop.

(7) (¥)

parilelpale in mental health treatment aa required by the probation officer, eign necosssry reloases with USPO and PTS as direoted.

 

 

(710) Joana contriaute to the coats of exahation, treatment, pregtammting ender eezniearing based en your abil te pay,

( )@)

DISTRIBUTION; COURT DEFENDANT PRETRIALSERVICES U.S.ATTORNEY US. MARSHAL
AO 199C (Rev, 09/08) Advice of Penalties Page 3 oof __ 3 _ Pages
ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both,

While on release, If you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (1e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retallate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeenor— you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that ! am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.

bez

Defendant's Signature

Boston, Massachusetts

 

City and State

Directions to the United States Marshal

( ¥) The defendant is ORDERED released after processing. -
( _) The United States marshal is ORDERED to keep the defendant in custody until notified by she clerk or judge that the defendant
has posted bond and/or complied with all other conditions for mise JN) ye defi dant must be produced before

     

the appropriate judge at the time and place specified.

 
 

 

 

 

Date: -4f812020~ ad,
/ (7% Judicial Offic
/ — intad name and tile —

DISTRIBUTION; COURT DEFENDANT PRETRIALSERVICE U.S.ATTORNEY U.S. MARSHAL
